Per Curiam:

H. Ilgner was charged with having violated an order of injunction made by the court of common pleas of Wyandotte county prohibiting him from selling intoxicating liquor at, a certain building in Kansas City', Kan. Upon the trial it was shown that he sold at such place liquors known as and called “Gold Foam” and “Health Malt.” Whether these liquors were intoxicating or not was the chief question in dispute upon the trial. The court found and decided that they were intoxicating. There was ample evidence to justify this finding, and therefore that question can not be inquired into by this court.
The plea that he did not know it was intoxicating is unavailing. A man who sells’ liquor as a beverage must know that it is not intoxicating. He, and not the state, takes the chances.
The judgment of the court is affirmed.